Exhibit 10.2

 

INVESTMENT MANAGEMENT AGREEMENT

 

between

 

BLUE CAPITAL REINSURANCE HOLDINGS LTD.

 

and

 

BLUE CAPITAL MANAGEMENT LTD.

 

Dated as of November 12, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

Defined Terms

 

SECTION 1.01.

 

Definitions

 

1

 

 

 

 

 

ARTICLE II

 

The Investment Manager

 

SECTION 2.01.

 

Appointment and Acceptance of the Investment Manager

 

5

SECTION 2.02.

 

Services to Be Rendered by the Investment Manager

 

5

SECTION 2.03.

 

Powers of the Investment Manager

 

7

SECTION 2.04.

 

Authorization of the Investment Manager

 

8

 

 

 

 

 

ARTICLE III

 

Covenants

 

SECTION 3.01.

 

Covenants of Parent

 

8

SECTION 3.02.

 

Covenants of the Investment Manager

 

9

SECTION 3.03.

 

Regulatory Matters

 

9

SECTION 3.04.

 

Cooperation

 

10

SECTION 3.05.

 

Proper Instructions of the Investment Manager

 

10

SECTION 3.06.

 

Control of the Investment Manager

 

10

 

 

 

 

 

ARTICLE IV

 

Custody and Settlement

 

SECTION 4.01.

 

Limits of the Investment Manager’s Responsibilities

 

11

SECTION 4.02.

 

Appointment of a Custodian

 

11

SECTION 4.03.

 

Settlement

 

11

 

 

 

 

 

ARTICLE V

 

Representations and Warranties

 

SECTION 5.01.

 

Representations and Warranties

 

11

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Fees and Expenses

 

SECTION 6.01.

 

Management Fee

 

12

SECTION 6.02.

 

Investment Manager’s Expenses

 

13

SECTION 6.03.

 

Parent’s Expenses

 

13

 

 

 

 

 

ARTICLE VII

 

Term and Termination

 

SECTION 7.01.

 

Term

 

14

SECTION 7.02.

 

Termination of the Agreement

 

14

SECTION 7.03.

 

Non-Renewal

 

16

SECTION 7.04.

 

Termination Fee

 

16

SECTION 7.05.

 

Consequence of Termination

 

16

SECTION 7.06.

 

Survival of Existing Rights and Obligations

 

17

 

 

 

 

 

ARTICLE VIII

 

Indemnification

 

SECTION 8.01.

 

Indemnification of the Investment Manager

 

17

SECTION 8.02.

 

Indemnification of Parent

 

17

SECTION 8.03.

 

Indemnification Procedure

 

17

SECTION 8.04.

 

Payment of Indemnified Amounts

 

18

SECTION 8.05.

 

Limit of Liability

 

18

 

 

 

 

 

ARTICLE IX

 

Conflicts of Interest and Exclusivity

 

SECTION 9.01.

 

Non-Exclusivity of Services Rendered by the Investment Manager

 

18

SECTION 9.02.

 

Conflicts of Interest

 

19

 

 

 

 

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.

 

Confidentiality

 

20

SECTION 10.02.

 

Non-Exclusivity

 

21

SECTION 10.03.

 

Specific Performance

 

21

SECTION 10.04.

 

Amendment

 

21

SECTION 10.05.

 

Delegation

 

21

SECTION 10.06.

 

Assignment

 

21

SECTION 10.07.

 

Counterparts

 

21

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.08.

 

Entire Agreement; No Third-Party Beneficiaries

 

22

SECTION 10.09.

 

Arbitration

 

22

SECTION 10.10.

 

Governing Law

 

23

SECTION 10.11.

 

Waiver of Jury Trial

 

23

SECTION 10.12.

 

Notices

 

23

SECTION 10.13.

 

Severability

 

24

SECTION 10.14.

 

No Waiver/Cumulative Remedies

 

24

SECTION 10.15.

 

Relationship of Parties

 

24

SECTION 10.16.

 

Interpretation

 

24

 

iii

--------------------------------------------------------------------------------


 

INVESTMENT MANAGEMENT AGREEMENT (this “Agreement”), dated as of
November 12, 2013, between BLUE CAPITAL REINSURANCE HOLDINGS LTD., an exempted
company incorporated in Bermuda (registered number 47855) whose registered
office is at Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda
(“Parent”), and BLUE CAPITAL MANAGEMENT LTD., an exempted company incorporated
in Bermuda (registered number 38829) whose registered office is at Canon’s
Court, 22 Victoria Street, Hamilton HM 12, Bermuda (the “Investment Manager”).

 

WHEREAS Parent wishes to appoint the Investment Manager to act as investment
manager on behalf of Parent and its subsidiaries, and to identify, select and
negotiate potential investments for Parent and its subsidiaries in accordance
with the Underwriting Guidelines (as defined below), and the Investment Manager
has agreed to act as an investment manager on the terms and subject to the
conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Parent and the Investment Manager (collectively,
the “Parties” and each individually a “Party”) agree as follows:

 

ARTICLE I

 

Defined Terms

 

SECTION 1.01.  Definitions.  As used in this Agreement, the following terms have
the meanings ascribed thereto below.

 

“Accounts” has the meaning ascribed thereto in Section 2.02(c).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls,  is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.

 

“Applicable Requirements” means, with respect to any Person,  all applicable
laws, rules, regulations and requirements, including applicable laws, rules,
regulations, requirements and binding requests of any Competent Regulatory
Authority, and all applicable orders and decrees.

 

--------------------------------------------------------------------------------


 

“Blue Capital Re” means Blue Capital Re Ltd., a wholly owned direct subsidiary
of Parent and an exempted company incorporated in Bermuda (registered number
47922) whose registered office is at Canon’s Court, 22 Victoria Street, Hamilton
HM 12, Bermuda.

 

“Blue Capital Re ILS” means Blue Capital Re ILS Ltd., a wholly owned direct
subsidiary of Blue Capital Re and an exempted company incorporated in Bermuda
(registered number 47964) whose registered office is at Canon’s Court, 22
Victoria Street, Hamilton HM 12, Bermuda.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
the SEC or banks in the City of New York or Bermuda are authorized or required
by law to be closed.

 

“Change of Control” means the first of the following events to occur:

 

(a) the consummation of (i) a merger, amalgamation, consolidation, scheme of
arrangement, statutory share exchange or similar form of corporate transaction
involving Parent (a “Reorganization”) or (ii) the sale or other disposition of
all or substantially all the assets of Parent (determined on a consolidated
basis) to another “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act, except that, for purposes of this definition, such term shall
exclude Montpelier Re Holdings Ltd. and its subsidiaries) (a “Sale”), unless,
immediately following such Reorganization or Sale, (1) individuals and entities
who were the “beneficial owners” (as such term is defined in Rules 13d-3 and
13d-5 under the Exchange Act ) of the securities eligible to vote for the
election of the board of directors of Parent (“Voting Securities”) outstanding
immediately prior to the consummation of such Reorganization or Sale continue to
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then-outstanding voting securities of the corporation or other
entity resulting from such Reorganization or Sale (including a corporation that,
as a result of such transaction, owns Parent or all or substantially all the
assets of Parent either directly or through one or more subsidiaries) (the
“Continuing Parent”) and (2) no “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) (excluding any employee benefit plan (or
related trust) sponsored or maintained by the Continuing Parent or any
corporation controlled by the Continuing Parent) beneficially owns, directly or
indirectly, 35% or more of the combined voting power of the then-outstanding
voting securities of the Continuing Parent; or

 

(b) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, except that, for purposes of this definition, such term shall
exclude Montpelier Re Holdings Ltd. and its subsidiaries) is or becomes the
beneficial owner (as defined in clause (a) above, except that for purposes of
this clause (b) such person shall be deemed to have “beneficial ownership” of
all shares that any such person has the right to acquire, whether such right is
exercisable

 

2

--------------------------------------------------------------------------------


 

immediately or only after the passage of time), directly or indirectly, of more
than 35% of the total voting securities of Parent.

 

“Common Shares” means the common shares, par value $1.00 per share, of Parent.

 

“Competent Regulatory Authority” means, with respect to any Person, any
regulatory authority or analogous Person responsible for regulating, or having
jurisdiction over, that Person.

 

“Confidential Information” means information that:

 

(a) has been disclosed to a Party, or that a Party has or may become aware of in
connection with this Agreement, in both cases before or during the term of this
Agreement; and

 

(b) is marked as or otherwise indicated as confidential, or derives value to a
Party from being confidential, or would be regarded as confidential by a
reasonable business person,

 

except to the extent that such information is in the public domain (otherwise
than by a breach of the confidentiality provisions of this Agreement).

 

“Custodian” means any Person or Persons responsible for the custody of the
Portfolio from time to time.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder.

 

“Force Majeure” means any cause preventing either Party from performing any or
all of its obligations hereunder that arises from or is attributable to acts,
events, omissions or accidents beyond the reasonable control of the Party so
prevented, including strikes, lockouts or other industrial disputes (whether
involving the workforce of the Party so prevented or of the other Party), act of
God, war, riot, civil commotion, malicious damage, compliance with any law or
governmental order, rule, regulation or direction, accident, breakdown of plant,
machinery or software, fire, flood, storm or default of suppliers or
subcontractors.

 

“Indemnified Person” has the meaning ascribed thereto in Section 8.03.

 

“Indemnifying Party” has the meaning ascribed thereto in Section 8.03.

 

“Interested Party” has the meaning ascribed thereto in Section 9.01.

 

“Investment” means any investment of any kind, including any asset, right or
interest, whether held directly or indirectly.

 

3

--------------------------------------------------------------------------------


 

“Investment Manager Indemnitees” has the meaning ascribed thereto in
Section 8.01.

 

“Management Fee” has the meaning ascribed thereto in Section 6.01(b).

 

“NYSE” means the New York Stock Exchange.

 

“Offering” means the initial public offering of the Common Shares.

 

“Parent Indemnitees” has the meaning ascribed thereto in Section 8.02.

 

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.

 

“Portfolio” means all Investments and any other assets of Blue Capital Re ILS,
including cash.

 

“Proper Instructions” means:

 

(a) instructions given by or on behalf of Parent or to the Investment Manager in
accordance with any procedures agreed in writing between the Parties for the
giving of such instructions; or

 

(b) (in the absence of any such agreed procedures) instructions given to the
Investment Manager in accordance with Section 3.02 by an individual who Parent
has designated by notice to the Investment Manager as being authorized to give
instructions in connection with this Agreement, unless the Investment Manager
has been notified that such authorization has been revoked.

 

“Reinsurance Manager” means Blue Capital Insurance Managers Ltd., a company
incorporated in Bermuda (registered number 35606) whose registered office is at
Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
thereunder.

 

“Shareholder’s Equity” has the meaning ascribed thereto in Section 6.01(c).

 

“Termination Fee” has the meaning ascribed thereto in Section 7.04.

 

“Underwriting and Insurance Management Agreement” means the underwriting and
insurance management agreement entered into on the date hereof between Blue
Capital Re and the Reinsurance Manager.

 

4

--------------------------------------------------------------------------------


 

“Underwriting Guidelines” means the underwriting guidelines of Parent and its
subsidiaries, as the same may be modified by the board of directors of Parent
from time to time.

 

“U.S. GAAP” means the generally accepted accounting principles used in the
United States of America.

 

ARTICLE II

 

The Investment Manager

 

SECTION 2.01.  Appointment and Acceptance of the Investment Manager.  Parent, on
behalf of itself and its subsidiaries, hereby appoints the Investment Manager to
undertake the duties normally performed by an investment manager with respect to
the Portfolio with full power and authority (subject to the Underwriting
Guidelines, the terms and conditions of this Agreement, the oversight of the
boards of directors of Parent and its subsidiaries and the Applicable
Requirements) to act as investment manager, and the Investment Manager hereby
accepts such appointment.

 

SECTION 2.02.  Services to Be Rendered by the Investment Manager.  Subject to
the Underwriting Guidelines, the terms and conditions of this Agreement
(including Sections 3.06 and 3.07), the oversight of the boards of directors of
Parent and its subsidiaries and the Applicable Requirements, the Investment
Manager shall perform, or shall cause to be performed, the following services:

 

(a)  managing the Portfolio in such manner to facilitate the attainment of the
Underwriting Guidelines and any other investment, divestment or distribution
policies;

 

(b)  evaluating, selecting and effecting transactions in Investments;

 

(c)  depositing and maintaining the funds of Parent and its subsidiaries,
including the proceeds of realization of Investments and all dividends, interest
and other income received by Parent and its subsidiaries, in one or more deposit
and other bank accounts, including accounts for the purpose of holding
collateral, established solely in the name and on behalf of Parent and its
subsidiaries, as applicable, at such financial institutions as may be approved
by the board of directors of Parent (the “Accounts”), and depositing, investing
and reinvesting those funds as may be considered necessary or desirable by the
Investment Manager;

 

(d)  advising Parent and its board of directors in respect of the formulation
and attainment of the Underwriting Guidelines and any other investment,
divestment or distribution policies;

 

(e)  recommending to Parent and its board of directors any developments or
changes to the Underwriting Guidelines that the Investment Manager may consider
to be advisable;

 

5

--------------------------------------------------------------------------------


 

(f)  providing a statement of compliance with the Underwriting Guidelines
(including details of any breaches and corrective action taken to remedy such
breaches) quarterly;

 

(g)  keeping the Portfolio and the other assets of Parent and its subsidiaries,
under review and analyze the performance of the Portfolio and such other assets
from time to time;

 

(h)  monitoring the liquidity of the Portfolio and the other assets of Parent
and its subsidiaries;

 

(i)  providing monthly reports to Parent with respect to the investment
activities and performance of the Portfolio, or more frequently at the
reasonable request of Parent;

 

(j)  if requested and given reasonable notice, providing a representative of
appropriate seniority to attend meetings of the board of directors of Parent or
its subsidiaries, to report on investment management-related issues;

 

(k)  preparing material to be included in reports (including financial reports
and SEC filings) provided to direct or indirect investors in Parent or its
subsidiaries, to the extent reasonably requested by Parent or its subsidiaries;

 

(l)  assisting Parent and its subsidiaries in fulfilling any obligations under
Applicable Requirements to disclose Investments or other holdings;

 

(m)  keeping such books, records and statements, separate from the Investment
Manager’s other clients and the Investment Manager’s own books and records, as
may be required:

 

(i)  to give a true, complete and current record of all orders and transactions
effected at the request of the Investment Manager, its delegates or agents, on
behalf of Parent in connection with the management of the Portfolio;

 

(ii)  to enable Parent to publish or provide consolidated reports and accounts
of Parent and its subsidiaries (including any financial reports, SEC filings and
reports or information required by the Bermuda Monetary Authority); and

 

(iii)  by any Competent Regulatory Authority from time to time;

 

(n)  cooperating with and assist Parent’s and its subsidiaries’ accountants,
auditors, lawyers, administrator, Custodian and any other professionals,
advisers and third-party service providers engaged by Parent or its subsidiaries
from time to time with a view to ensuring, so far as is practicable, the smooth
operation of Parent and its subsidiaries;

 

6

--------------------------------------------------------------------------------


 

(o)  using commercially reasonable efforts to ensure that the services rendered
by the Investment Manager pursuant to this Agreement are not disrupted or
suspended due to an event of Force Majeure, and that any such disruption or
suspension is mitigated and brought to an end as soon as practicable, including:

 

(i)  taking reasonable care, where applicable, in its selection, use and
monitoring of service providers, contractors, counterparties, agents and
delegates; and

 

(ii)  maintaining a business continuity plan to provide for the prompt and
efficient handling of any incident that would be likely to impair its ability to
perform its obligations under this Agreement, and testing that plan at
appropriate intervals;

 

(p)  performing the duties normally performed by an investment manager of an
entity of the type and nature of Parent and its subsidiaries and of an
investment portfolio comprising Investments of the kind comprised in the
Portfolio; and

 

(q)  for such time as the Common Shares are registered under the Exchange Act or
listed on the NYSE, providing all necessary assistance to Parent and its
subsidiaries in complying with their obligations under the Securities Act, the
Exchange Act or any rules of the NYSE, except that the Investment Manager shall
not be in breach of its obligations under this Section 2.02(q) if it is unable
to comply with such obligations because, after due and careful inquiry, it has
not been given the relevant information or relevant assistance from any third
party.

 

SECTION 2.03.  Powers of the Investment Manager.  Without limiting the
generality of Section 2.02, but subject to the Underwriting Guidelines, the
terms and conditions of this Agreement (including Sections 3.06 and 3.07), the
oversight of the boards of directors of Parent and its subsidiaries and any
Applicable Requirement, the Investment Manager shall have the full discretionary
authority, power and right to:

 

(a)  buy, sell, retain, exchange or otherwise deal and transact in Investments
and to determine all matters relating to the manner, method and timing of such
transactions, including lending securities from the Portfolio;

 

(b)  advise on or execute transactions and negotiate and execute counterparty
documentation;

 

(c)  deposit, invest and reinvest the funds of Parent and its subsidiaries in
the Accounts;

 

(d)  operate and administer the Underwriting Guidelines, and any other
investment, divestment or distribution policy;

 

(e)  subscribe to issues and offers for sale of, and accept placings,
underwritings and sub-underwritings of, any Investments;

 

7

--------------------------------------------------------------------------------


 

(f)  deal with corporate actions and exercise voting rights relating to any
Investments in the Portfolio in such manner as it thinks fit;

 

(g)  exercise any borrowing powers of Parent and its subsidiaries, including
negotiating borrowing arrangements (provided, however, that any borrowing
arrangements must be approved by the board of directors of Parent or the board
of directors of the relevant subsidiary of Parent);

 

(h)  instruct the Custodian (if any) and any brokers, dealers, counterparties,
advisers, consultants and analysts in connection with its services under this
Agreement, including the appointment of any subadvisers at the Investment
Manager’s discretion; and

 

(i)  enter into, make and perform on behalf of Parent and its subsidiaries all
contracts, agreements and other undertakings and to transact, carry on and do
any matter or thing that the Investment Manager reasonably considers appropriate
in connection with the services rendered by the Investment Manager pursuant to
this Agreement.

 

SECTION 2.04.  Authorization of the Investment Manager.  Subject to Article III:

 

(a)  in connection with all purchases, sales or trades, Parent authorizes the
Investment Manager to act for Parent and its subsidiaries, and at Parent’s risk,
and in its name and on its behalf, in the same manner and with the same force
and effect as Parent and its subsidiaries might or could do with respect to such
purchases, sales and trades;

 

(b)  Parent also appoints the Investment Manager as agent and attorney-in-fact
to vote on behalf of itself and its subsidiaries, and to execute proxies,
waivers, consents and other instruments with respect to, the Investments and
other assets of Parent and its subsidiaries; and

 

(c)  all rights of voting, consent, waiver or other action conferred by the
Investments or other assets of Parent and its subsidiaries shall be exercised in
such manner as the Investment Manager may determine in its discretion, and the
Investment Manager may determine in its discretion to refrain from the exercise
of such rights to vote, consent, waiver or take other action.

 

ARTICLE III

 

Covenants

 

SECTION 3.01.  Covenants of Parent.  During the term of this Agreement, Parent,
on behalf of itself and its subsidiaries, agrees that Parent and its
subsidiaries shall:

 

(a)  observe and comply with any Applicable Requirement;

 

8

--------------------------------------------------------------------------------


 

(b)  not, directly or indirectly (including through any of its Affiliates),
enter into any other investment management agreement (or similar agreement) with
any other entity;

 

(c)  provide the Investment Manager with access to the books and records of
Parent and its subsidiaries in respect of the services rendered and to be
rendered pursuant to this Agreement (such access to be upon reasonable prior
notice and during regular business hours), and otherwise take such action as is
reasonably required to allow the Investment Manager to fulfill its obligations
hereunder, in each case in a manner that does not unreasonably interfere with
the business operations of Parent and its subsidiaries;

 

(d)  notify the Investment Manager in a timely manner of any amendment to the
Underwriting Guidelines; and

 

(e)  compensate and reimburse the Investment Manager for its expenses as
provided in Article VI hereof.

 

SECTION 3.02.  Covenants of the Investment Manager.  During the term of this
Agreement, the Investment Manager agrees that it shall:

 

(a)  observe and comply with any Applicable Requirement and the organizational
documents and known contractual obligations of Parent and its subsidiaries;

 

(b)  act in good faith and with reasonable skill and care in respect of the
services rendered or to be rendered pursuant to this Agreement;

 

(c)  comply with the Underwriting Guidelines (as the same may be amended from
time to time) and take prompt corrective action if the Underwriting Guidelines
are breached;

 

(d)  take into account the liquidity needs of Parent and its subsidiaries;

 

(e)  have regard to any matter to which a prudent investment manager of an
investment portfolio comprising investments of the kind comprised in the
Portfolio should reasonably pay regard;

 

(f)  not carry on any business if by doing so the Investment Manager shall
knowingly cause Parent and its subsidiaries to become liable to pay any taxes
that it would not otherwise be liable to pay; and

 

(g)  not knowingly take any action that, in its sole judgment, would cause
Parent or any of its subsidiaries to become an investment company under the
Investment Company Act of 1940.

 

SECTION 3.03.  Regulatory Matters.  Each Party agrees promptly to notify the
other in writing upon receipt of any written or oral communication from any

 

9

--------------------------------------------------------------------------------


 

Competent Regulatory Authority pertaining to the services rendered or to be
rendered pursuant to this Agreement.  The Parties agree to cooperate with each
other and to use their commercially reasonable efforts in jointly resolving any
issue or matter raised by any Competent Regulatory Authority.

 

SECTION 3.04.  Cooperation.  The Parties shall cooperate with each other as may
be reasonably necessary or appropriate to enable the Parties to carry out their
respective responsibilities in full and to effectuate the purposes of this
Agreement.  Each Party shall do and perform or cause to be done and performed
all further acts and shall execute and deliver all other agreements,
certificates, instruments and documents as the other Party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the transactions contemplated by this
Agreement.

 

SECTION 3.05.  Proper Instructions of the Investment Manager.  (a)  The
Investment Manager shall act in accordance with the Proper Instructions, which
it shall acknowledge by acting on them unless it notifies Parent otherwise.  The
Investment Manager shall be entitled to treat any instructions which it
reasonably believes to be Proper Instructions as Proper Instructions.

 

(b)  The Investment Manager shall not be required to act on any Proper
Instructions if it reasonably believes that such action may not be practicable
or may involve a breach of Applicable Requirements by either Party.  In such
cases the Investment Manager shall promptly advise Parent of such circumstances.

 

SECTION 3.06.  Control of the Investment Manager.  All activities hereunder
shall at all times be subject to the control of and review by the boards of
directors of Parent and its subsidiaries and, without limiting the generality of
the foregoing, the boards of directors of Parent and its subsidiaries may from
time to time:

 

(a)  prohibit the Investment Manager from investing in any Investment or in any
currency or country or with any institution;

 

(b)  require the Investment Manager to sell any Investment or (subject to the
availability of funds) to purchase any Investment;

 

(c)  define or redefine the Underwriting Guidelines and specify the manner in
which they wish the Investment Manager to give effect thereto;

 

(d)  withdraw from the management of the Investment Manager money or other
assets; and

 

(e)  instruct the Investment Manager as to the exercise of the rights attached
to the Investments managed by the Investment Manager and the Investment Manager
shall and shall procure that any Person, firm or company to whom it delegates
any of its functions hereunder shall give effect to all such decisions.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Custody and Settlement

 

SECTION 4.01.  Limits of the Investment Manager’s Responsibilities.  The
Investment Manager shall not be responsible for and shall have no duty to
supervise:

 

(a)  the custody, safekeeping, registration or settlement of the Portfolio;

 

(b)  the collection of income or other entitlements;

 

(c)  the carrying out of any foreign exchange transactions; or

 

(d)  any other administrative functions in relation to Investments, except as
expressly provided in this Agreement or customarily performed by an investment
manager.

 

SECTION 4.02.  Appointment of a Custodian.  Where a Custodian is appointed in
respect of the Portfolio, the Investment Manager shall instruct the Custodian to
settle all transactions made by it hereunder and to hold all Investments
acquired hereunder under the terms of any agreement entered into by Parent or
its subsidiaries and the Custodian and Parent and its subsidiaries shall use
commercially reasonably efforts to ensure that the Custodian complies with
instructions of the Investment Manager as contemplated by this Agreement, and
shall take all other steps as the Investment Manager may reasonably request to
enable the Investment Manager to perform its functions under this Agreement. 
Where Parent or its subsidiaries gives any instruction or communication to or
receives any communication from the Custodian (if any) in respect of the
Portfolio it shall either copy the instruction or communication to the
Investment Manager at the same time, or shall procure that the Custodian
promptly does so.

 

SECTION 4.03.  Settlement.  If any counterparty fails to deliver any necessary
documents or to complete any transaction, the Investment Manager shall take all
reasonable steps on behalf of Parent and its subsidiaries to rectify such
failure or obtain compensation in lieu thereof (subject to being indemnified by
Parent for all resulting costs and expenses incurred by the Investment
Manager).  The Investment Manager shall be entitled to assume that all
transactions are settled on the due dates, unless it is notified to the
contrary.

 

ARTICLE V

 

Representations and Warranties

 

SECTION 5.01.  Representations and Warranties.  Each Party hereby represents and
warrants to the other that (in respect of itself):

 

(a)  it is duly incorporated and validly existing under applicable laws, with
full power and authority to conduct its business, and it has full power and
authority to enter into, perform its duties under and exercise its rights under
this

 

11

--------------------------------------------------------------------------------


 

Agreement;

 

(b)  assuming the due authorization, execution and delivery of the other Party,
this Agreement constitutes its valid, lawful and binding obligations enforceable
against itself in accordance with its terms (except insofar as enforceability
may be limited by any bankruptcy laws or principles, or any similar laws or
principles);

 

(c)  the execution and delivery of this Agreement and the performance of its
obligations under this Agreement do not and shall not constitute a breach of or
default under (i) its organizational documents, (ii) any  agreement or
instrument by which it is bound or (iii) any Applicable Requirement;

 

(d)  no material consent, approval, waiver, license, permit, order or
authorization of, or registration, declaration or filing with, any Competent
Regulatory Authority is required to be obtained or made by it in connection with
the execution, delivery and performance of this Agreement or the consummation of
the transactions contemplated by this Agreement, other than, in the case of each
Party, notification to the Bermuda Monetary Authority; and

 

(e)  no step, application, order, proceeding or appointment has been taken or
made by or in respect of it for a distress, execution, composition or
arrangement with creditors, winding-up, dissolution, administration,
receivership (administrative or otherwise) or bankruptcy, and it is able to pay
its debts.

 

The representations and warranties in this Section 5.01 are made on a continuing
basis, and shall remain in full force and effect throughout the duration of this
Agreement.  If either Party becomes aware that any of the representations and
warranties made by it in this Section 5.01 has ceased to be true, then it shall
notify the other Party promptly.

 

ARTICLE VI

 

Fees and Expenses

 

SECTION 6.01.  Management Fee.  (a)  With respect to each fiscal quarter that
this Agreement is in effect, commencing with the quarter in which this Agreement
is executed, the Investment Manager shall receive the Management Fee (as defined
below).  Within 45 calendar days following the last day of each fiscal quarter,
the Investment Manager shall make available the quarterly calculation of the
Management Fee to Parent with respect to such quarter, and Parent shall pay the
Investment Manager the Management Fee for such quarter in cash within 15
Business Days thereafter.

 

(b)  The “Management Fee” means, with respect to any fiscal quarter, (1) the
Shareholders’ Equity as of the end of such fiscal quarter, multiplied by
(2) one-fourth of 1.5%.  The Management Fee shall be pro-rated for partial
quarterly periods based on the number of days in such partial period compared to
a 90-calendar day quarter.

 

12

--------------------------------------------------------------------------------


 

(c)  “Shareholders’ Equity” means, as of the end of any fiscal quarter

 

(i)  the net proceeds from all issuances of the Common Shares or any other
equity securities of Parent since inception (allocated on a pro rata daily basis
for such issuances during the fiscal quarter of any such issuance), plus

 

(ii)  Parent’s retained earnings as of the end of the most recently completed
calendar quarter (without taking into account any non-cash compensation expense
incurred in current or prior periods), minus

 

(iii)  any amount that Parent may have paid to repurchase Common Shares on a
cumulative basis since inception.

 

Notwithstanding the foregoing, Shareholders’ Equity excludes (1) any unrealized
gains and losses and other non-cash items that have impacted Shareholders’
Equity as reported in Parent’s financial statements prepared in accordance with
U.S. GAAP (other than unrealized gains and losses and other non-cash items
relating to insurance-linked instruments) and (2) one-time events pursuant to
changes in U.S. GAAP, in each case after discussions between the Investment
Manager and the independent members of the board of directors of Parent and
approval by both the Investment Manager and a majority of the independent
members of the board of directors of Parent.

 

SECTION 6.02.  Investment Manager’s Expenses.  The Investment Manager will
provide at its own expense:

 

(a)  such staff as may be necessary for the due performance of its duties; and

 

(b)  such office and other accommodation and relevant utilities as may be
necessary for the due performance of its duties.

 

SECTION 6.03.  Parent’s Expenses.  Parent, on behalf of itself and its
subsidiaries, is responsible and, to the extent that the Investment Manager has
paid the same on behalf of Parent and its subsidiaries, will reimburse the
Investment Manager for all reasonable out-of-pocket expenses (but not overhead
costs) incurred by the Investment Manager in connection with the performance of
its obligations under this Agreement, including:

 

(a)  fees and expenses in respect of transactions carried out for Parent and its
subsidiaries;

 

(b)  any stamp and other duties, taxes, governmental charges, commissions,
brokerage fees, transfer fees, registration fees and other charges payable in
respect of the acquisition, holding or realization of any Investment and any
foreign exchange transactions carried out in connection therewith;

 

(c)  interest on, and charges and expenses of, Parent and its subsidiaries
arising out of all borrowings undertaken by Parent and its subsidiaries and
charges

 

13

--------------------------------------------------------------------------------


 

incurred in negotiating, effecting, varying or terminating the terms of such
borrowings;

 

(d)  all bank charges and expenses of any kind incurred in connection with, or
incidental to, deposits of cash;

 

(e)  any costs, including all travel, accommodation and other reasonable costs,
incurred by the Investment Manager at the express request of Parent;

 

(f)  the cost of faxes and telephone calls properly incurred in the course of
carrying out its duties hereunder;

 

(g)  all legal and professional expenses incurred by the Investment Manager in
the furtherance of its duties under this Agreement and all legal and other
professional expenses properly incurred, or to be incurred, in the preparation
of any documents amending the terms and conditions of this Agreement; and

 

(h)  any costs and expenses properly incurred by Parent and its subsidiaries in
the course of its business and not expressly the responsibility of the
Investment Manager (to the extent that such amounts have not already been paid).

 

ARTICLE VII

 

Term and Termination

 

SECTION 7.01.  Term.  This Agreement shall remain in full force and effect until
terminated or not renewed by Parent or the Investment Manager in accordance with
this Article VII, except that Section 7.01, 7.04, Article VIII and Article X
shall survive such termination or non-renewal.  This Agreement shall renew
automatically on the fifth anniversary of the completion of the Offering and
upon every third anniversary thereafter, unless otherwise terminated or not
renewed in accordance with this Article VII.

 

SECTION 7.02.  Termination of the Agreement.  (a)  Termination by either Party.

 

(i)  If the Underwriting and Insurance Management Agreement is terminated or not
renewed in accordance with its terms, this Agreement may be terminated by either
Party upon 30 Business Days’ prior written notice.

 

(ii)  If Parent becomes regulated as an investment company under the U.S.
Investment Company Act of 1940, this Agreement shall terminate automatically,
with such termination deemed to occur immediately prior to such event.

 

(b)  Termination by the Investment Manager.

 

14

--------------------------------------------------------------------------------


 

(i)  If (A) there is a Change of Control of Parent, (B) Blue Capital Re ceases
to be an Affiliate of Parent or (C) Blue Capital Re ILS ceases to be an
Affiliate of Parent, this Agreement may be terminated by the Investment Manager
upon 30 Business Days’ prior written notice.

 

(ii)  If Parent breaches or fails to perform in any material respect any of its
representations, warranties or covenants contained in this Agreement, which
breach or failure to perform has not been cured within 30 Business Days after
giving written notice to Parent of such breach or failure, this Agreement may be
terminated by the Investment Manager (provided that the Investment Manager is
not then in material breach of any representations, warranties or covenants
contained in this Agreement).

 

(iii)  If the Investment Manager’s performance of its services under this
Agreement would result in a breach of Applicable Requirements, this Agreement
may be terminated by the Investment Manager upon 30 Business Days’ notice
(provided that the Investment Manager has used commercially reasonable efforts
to obtain an approval, waiver or consent, as applicable, to remedy such breach).

 

(iv)  If (A) any step, application, order, proceeding or appointment has been
taken or made by or in respect of Parent for a distress, execution, composition
or arrangement with creditors, winding up, dissolution, administration,
receivership (administrative or otherwise) or bankruptcy or (B) Parent is unable
to pay its debts as they become due, this Agreement may be terminated by the
Investment Manager upon 30 Business Days’ notice.

 

(c)  Termination by Parent.

 

(i)  If the Investment Manager breaches or fails to perform in any material
respect any of its representations, warranties or covenants contained in this
Agreement, which breach or failure to perform has not been cured within 60
Business Days after giving written notice to the Investment Manager of such
breach or failure, this Agreement may be terminated by Parent (provided that
Parent is not then in material breach of any representations, warranties or
covenants contained in this Agreement).

 

(ii)  If the Investment Manager’s performance of its services under this
Agreement would result in a breach of Applicable Requirements, which breach has
not been cured within 60 Business Days after giving written notice to the
Investment Manager of such breach, this Agreement may be terminated by Parent.

 

(iii)  If (A) any step, application, order, proceeding or appointment has been
taken or made by or in respect of the Investment Manager for a distress,
execution, composition or arrangement with creditors, winding up, dissolution,
administration, receivership (administrative or otherwise) or

 

15

--------------------------------------------------------------------------------


 

bankruptcy or (B) the Investment Manager is unable to pay its debts as they
become due, this Agreement may be terminated by Parent upon 60 Business Days’
notice.

 

SECTION 7.03.  Non-Renewal.  The Investment Manager or Parent may elect not to
renew this Agreement at the expiration of the initial term or any renewal term
for any or no reason, upon not less than nine, but not more than 12, months’
written notice to the other prior to the end of such initial term or renewal
term, as applicable.

 

SECTION 7.04.  Termination Fee.  Upon any termination or non-renewal of this
Agreement, Parent will pay a one-time termination fee (the “Termination Fee”)
equal to 5.0% of Parent’s shareholders’ equity, on a consolidated basis, as
reported in Parent’s financial statements prepared in accordance with U.S. GAAP,
calculated as of the most recently completed fiscal quarter prior to the date of
termination.  The Termination Fee shall not be payable if this Agreement is
terminated pursuant to Section 7.02(c)(i) or 7.02(c)(iii). In the event that
this Agreement is terminated pursuant to Section 7.02(a)(i), the Termination Fee
is payable only under the terms of the Underwriting and Insurance Management
Agreement and shall not be payable under the terms of this Agreement, it being
understood that in no event shall Parent be required to pay the Termination Fee
on more than one occasion.

 

SECTION 7.05.  Consequence of Termination.  Following termination of any of its
appointments under this Agreement, the Investment Manager shall, in respect of
Parent and its subsidiaries and subject to Sections 3.06 and 3.07:

 

(a)  arrange for any transactions already initiated or outstanding at the time
of termination to be completed, so that termination shall not jeopardize the
completion of transactions already initiated;

 

(b)  use its commercially reasonable efforts to close out all open positions;

 

(c)  be entitled to receive all fees and expenses accrued to the date of
termination including any additional expenses necessarily incurred by the
Investment Manager in terminating this Agreement;

 

(d)  provide Parent and its subsidiaries with a complete and accurate up-to-date
account of all transactions subsequent to those shown in the last account or
report submitted to Parent and its subsidiaries;

 

(e)  promptly deliver to Parent and its subsidiaries (or as directed by Parent
and its subsidiaries) all books of account, records, registers, correspondence,
documents and assets belonging to Parent or its subsidiaries in possession of or
under the control of the Investment Manager; and

 

(f)  if requested by Parent and its subsidiaries, take all reasonable steps to
vest in Parent and its subsidiaries or as directed by Parent and its
subsidiaries any assets previously held in the name of or to the order of the
Investment Manager on behalf of Parent and its subsidiaries and to co-operate
with Parent and its

 

16

--------------------------------------------------------------------------------


 

subsidiaries to transfer management of the Portfolio to such other Persons as
Parent and its subsidiaries may nominate.

 

SECTION 7.06.  Survival of Existing Rights and Obligations.  Following
termination of this Agreement, Parent and its subsidiaries will satisfy all
obligations arising in respect of transactions properly effected by the
Investment Manager on their behalf prior to termination.  Termination shall not
affect accrued rights, indemnities, existing commitments or any contractual
provision intended to survive termination.

 

ARTICLE VIII

 

Indemnification

 

SECTION 8.01.  Indemnification of the Investment Manager.  Subject to
Section 8.05 hereof, Parent, on behalf of itself and its subsidiaries,
unconditionally agrees to indemnify, defend and hold harmless the Investment
Manager and its Affiliates, directors, officers, employees, agents, successors
and permitted assigns (the “Investment Manager Indemnitees”) from and against,
and pay or reimburse such parties for, any losses, claims, liabilities, damages,
deficiencies, costs or expenses of any type which they may incur (i) on account
of any third-party claim or proceeding arising out of the performance of this
Agreement or (ii) from any breach of, or failure to perform, any covenant or
obligation of Parent contained in this Agreement (unless caused by the
Investment Manager’s breach of, or failure to perform, its covenants or
obligations under this Agreement), in each case, unless (a) a court or arbitral
panel with appropriate jurisdiction shall have determined by a final judgment
which is not subject to appeal such losses, claims, liabilities, damages, costs
or expenses are as a result of fraud, dishonesty, gross negligence or wilful
misconduct of any of the Investment Manager Indemnitees or (b) such Investment
Manager Indemnitees shall have settled such losses, claims, liabilities,
damages, costs or expenses without the consent of Parent (such consent not to be
unreasonably withheld or delayed).

 

SECTION 8.02.  Indemnification of Parent.  The Investment Manager
unconditionally agrees to indemnify, defend and hold harmless Parent and its
subsidiaries and their Affiliates, directors, officers, employees, agents,
successors and permitted assigns (the “Parent Indemnitees”), from and against,
and pay or reimburse such parties for, any losses, claims, liabilities, damages,
deficiencies, costs or expenses of any type which they may incur from any breach
of, or failure to perform, any covenant or obligation of the Investment Manager
contained in this Agreement, unless (i) a court or arbitral panel of appropriate
jurisdiction shall have determined by a final judgment that is not subject to
appeal such losses, claims, liabilities, damages, costs or expenses are as a
result of fraud, dishonesty, gross negligence or wilful misconduct of any of the
Parent Indemnitees or (ii) such Parent Indemnitees shall have settled such
losses, claims, liabilities, damages, costs or expenses without the consent of
the Investment Manager (such consent not to be unreasonably withheld or
delayed).

 

SECTION 8.03.  Indemnification Procedure.  Any person who is claiming
indemnification from Parent pursuant to the provisions of Section 8.01, or from
the

 

17

--------------------------------------------------------------------------------


 

Investment Manager pursuant to the provisions of Section 8.02 (the “Indemnified
Person”) shall promptly deliver a written notification of each claim for
indemnification, accompanied by a copy of all papers served, if any, and
specifying in detail the nature of, basis for and estimated amount of the claim
for indemnification to Parent or the Investment Manager, as applicable (the
“Indemnifying Party”).  If an Indemnified Person fails to promptly notify the
Indemnifying Party, then the obligation to indemnify shall be reduced by the
amount of liability that is attributable to or becomes definite as a result of
the delay in notification, if the delay in notification has resulted in a
material increase in liability or actual prejudice to the Indemnifying Party. 
The Indemnifying Party shall have the right to assume the defense of any matter
for which a claim of indemnification is made against it with counsel it selects,
at its own expense.  The Indemnifying Party in its sole discretion shall have
the right to settle, compromise or defend until final adjudication any dispute
or alleged liability for which a claim for indemnification has been made;
provided, however, that the Indemnifying Party shall not, except with the
consent of each Indemnified Person, which consent shall not be unreasonably
withheld or delayed, consent to the entry of any judgment, or enter into any
settlement, that does not include the giving by the claimant or plaintiff to the
Indemnified Person of a release from all liability with respect to the claim or
litigation.  Each Indemnified Person shall cooperate in providing information,
formulating a defense or as otherwise reasonably requested by the Indemnifying
Party.

 

SECTION 8.04.  Payment of Indemnified Amounts.  Each Indemnified Person shall
provide written, detailed statements to the Indemnifying Party on a monthly
basis, of any expenses, costs or other liabilities for which indemnification is
claimed.  The Indemnifying Party shall reimburse such amounts within ten
Business Days of receiving any such statement, or shall notify in writing the
Indemnified Person claiming indemnification if it denies liability, and provide
the reasons for the denial.

 

SECTION 8.05.  Limit of Liability.  Notwithstanding anything else in this
Agreement to the contrary, the Investment Manager’s aggregate liability during
the term of this Agreement with respect to, arising from, or arising out of or
attributable to this Agreement, or from all services rendered or omitted to be
rendered under this Agreement, whether in contract, or in tort, or otherwise, is
limited to, and shall not exceed, the highest amount actually paid as Management
Fees in any single calendar year during the term of this Agreement.

 

ARTICLE IX

 

Conflicts of Interest and Exclusivity

 

SECTION 9.01.  Non-Exclusivity of Services Rendered by the Investment Manager. 
The services provided by the Investment Manager under this Agreement are not
exclusive.  None of the services to be provided under this Agreement nor any
other matter shall give rise to any fiduciary or equitable duties (to the
fullest extent permitted by Applicable Requirements) which would prevent or
hinder the Investment Manager, its Affiliates or their respective directors,
officers, employees and agents (each an “Interested Party”) from providing
services to or entering into transactions with or for

 

18

--------------------------------------------------------------------------------


 

Parent and its subsidiaries.  An Interested Party may, without prior notice to
Parent and its subsidiaries, recommend, effect or enter into transactions or
provide services (whether or not similar to the services provided under this
Agreement) where an Interested Party has, directly or indirectly, a material
interest or a relationship with another person which may involve a conflict with
the Investment Manager’s duty to Parent and its subsidiaries.

 

SECTION 9.02.  Conflicts of Interest.  The Investment Manager shall take
reasonable steps to ensure fair treatment for Parent and its subsidiaries, and
shall ensure that any such transactions are effected on terms which are not
materially less favorable to Parent and its subsidiaries than if the potential
conflict had not existed.  However, neither the Investment Manager nor any other
Interested Party shall be liable to Parent and its subsidiaries for any profit,
commission or remuneration made or received from or by reason of such
transactions or any related transactions.  The Investment Manager hereby
notifies Parent and its subsidiaries, and Parent and its subsidiaries hereby
acknowledge, that such potential conflicting interests or duties may arise as a
result of, among other things:

 

(a)  an Interested Party undertakes investment or other business for other
clients;

 

(b)  an Interested Party is a director of, holds or deals in securities of or is
otherwise interested in any Person whose securities are held or dealt in on
behalf of Parent or its subsidiaries;

 

(c)  the transaction relates to an Investment in respect of which an Interested
Party may benefit from a commission, fee, mark-up or mark-down payable otherwise
than by Parent or its subsidiaries, or the Interested Party may also be
remunerated by the counterparty to any such transaction;

 

(d)  the Investment Manager deals on behalf of Parent and its subsidiaries with
or through another Interested Party;

 

(e)  the Investment Manager may act as agent for Parent and its subsidiaries in
relation to transactions in which it is also acting as agent for the account of
other clients or Interested Parties;

 

(f)  the transaction is in securities in respect of which a client of an
Interested Party has given instructions to buy or sell or carry out any other
transaction;

 

(g)  the transaction is in shares or interests of any Person of which an
Interested Party is the manager, investment manager, adviser, investment
adviser, operator, banker or trustee, or acts in some other capacity or holds
some other position that could lead to a conflict of interest;

 

(h)  the Investment Manager may affect transactions involving placings or new
issues with an Interested Party who may be acting as principal or receiving
agent’s commission;

 

19

--------------------------------------------------------------------------------


 

(i)  the transaction is in the securities of a company for which an Interested
Party has underwritten, managed or arranged an issue or offer for sale within a
period of 12 months before the date of the transaction;

 

(j)  an Interested Party may receive remuneration or other benefits by reason of
acting in corporate finance or similar transactions involving persons whose
securities are held by Parent or its subsidiaries; or

 

(k)  the transaction is in securities in respect of which an Interested Party is
contemporaneously trading or has traded on its own account or has either a long
or short position.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.  Confidentiality.  (a)  No Party shall at any time use, divulge
or communicate to any Person any Confidential Information, except:

 

(i)  as agreed by the other Party;

 

(ii)  where required to perform its duties or exercise its rights under this
Agreement (including to its delegates or agents, if applicable);

 

(iii)  to its professional representatives or advisers, or to insurance
companies, insurance brokers or insurance agents, to the extent required by them
to perform their duties, and provided that they are or agree to be bound by a
duty of confidentiality;

 

(iv)  (when the Investment Manager is transacting business for Parent or its
subsidiaries with a counterparty or broker) the identity of Parent or its
subsidiaries and such details about Parent and its subsidiaries as the
counterparty or broker may reasonably request (in accordance with market
practice); or

 

(v)  to the extent required by Applicable Requirements or by any Competent
Regulatory Authority (including for the purpose of filing tax returns),

 

and each Party shall use commercially reasonable efforts to prevent the
publication or disclosure of any Confidential Information in breach of this
Agreement.

 

(b)  The Investment Manager is not required to disclose to Parent and its
subsidiaries, or to take into account when managing the Portfolio, any
information:

 

(i)  the disclosure of which to Parent and its subsidiaries would or might be a
breach of duty or confidence to any other Person; or

 

20

--------------------------------------------------------------------------------


 

(ii)  which comes to the notice of an employee or agent of the Investment
Manager, but properly does not come to the notice of an individual managing the
Portfolio.

 

SECTION 10.02.  Non-Exclusivity.  This Agreement shall not restrict the rights
or ability of the Investment Manager to offer services similar to those
contemplated hereby to third parties, including its own Affiliates, or of Parent
and its subsidiaries to receive services not contemplated hereby from third
party vendors.  Parent, on behalf of itself and its subsidiaries, waives any
claim based on any conflict of interest on the part of the Investment Manager or
its employees arising from any Affiliate of the Investment Manager carrying on
business similar to that of Parent and its subsidiaries or providing similar
services to any other Persons, including competitors of Parent or its
subsidiaries.

 

SECTION 10.03.  Specific Performance.  Each of the Parties acknowledges and
agrees that in the event of a breach of this Agreement, each non-breaching Party
would be irreparably and immediately harmed and could not be made whole by
monetary damages.  It is accordingly agreed that the Parties (a) will waive, in
any action for specific performance, the defense of adequacy of a remedy at law,
(b) shall be entitled, in addition to any other remedy to which they may be
entitled at law or in equity, to compel specific performance of this Agreement
in any action instituted in respect thereof, and (c) will waive, for purposes of
this Section 10.03 only, the requirement to submit any dispute arising out of,
or related in any way to, this Agreement or the transactions hereunder to
arbitration pursuant to Section 10.09.

 

SECTION 10.04.  Amendment.  This Agreement may be amended by the Parties at any
time by an instrument in writing executed by each Party.

 

SECTION 10.05.  Delegation.  The Investment Manager may, subject to any
Applicable Requirement, delegate or sub-contract any of its functions under this
Agreement, but any such delegation or sub-contracting shall not affect the
Investment Manager’s liability under this Agreement.

 

SECTION 10.06.  Assignment.  Subject to Section 10.05, neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned, in
whole or in part, by operation of law or otherwise, by either of the Parties
hereto without the prior written consent of the other Party hereto.  No
assignment by either Party shall relieve such Party of any of its obligations
hereunder.  Subject to the immediately preceding two sentences, this Agreement
shall be binding upon, inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.  Any purported
assignment not permitted under this Section 10.06 shall be null and void.  All
such assignments shall be subject to all necessary regulatory approvals.

 

SECTION 10.07.  Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or e-mail), each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement, and shall become effective when one or more counterparts have
been signed by each Party hereto and delivered to the other Party hereto.

 

21

--------------------------------------------------------------------------------


 

SECTION 10.08.  Entire Agreement; No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement, and supersedes all other prior agreements and
understandings, both written and oral, among the Parties and their Affiliates,
or any of them, with respect to the subject matter hereof and thereof and is not
intended to confer upon any Person other than the Parties any rights or
remedies. Each Party acknowledges and agrees that (i) it has not relied on or
been induced to enter into this Agreement by any undertaking, promise,
assurance, statement, representation, warranty, undertaking or understanding
which is not expressly included in this Agreement and (ii) it shall have no
claim or remedy in respect of any undertaking, promise, assurance, statement,
representation, warranty, undertaking or understanding which is not expressly
included in this Agreement.  Nothing in the immediately preceding sentence shall
operate to limit or exclude any liability for fraud.

 

SECTION 10.09.  Arbitration.  (a)  Any dispute arising out of, or related in any
way to, this Agreement or the transactions hereunder, including its formation
and validity, shall be determined by arbitration in accordance with Bermuda law.
The dispute shall be submitted to a panel of arbitrators and the seat of
arbitration shall be in Bermuda.  The panel shall be composed of three
arbitrators, one arbitrator shall be chosen by Parent, one arbitrator shall be
chosen by the Investment Manager and one arbitrator shall be chosen by the
mutual agreement of the two arbitrators selected by each of Parent and the
Investment Manager.  The arbitrators shall be disinterested, active or retired
executive officers of property or casualty insurance or reinsurance companies,
not under the control or management of either Party to this Agreement.

 

(b)  Any Party requesting arbitration shall provide the other Party with a
written notice that includes reasonable detail of the dispute such Party intends
to submit for arbitration.  During the 45 days following receipt of such notice,
the Parties shall use their respective commercially reasonable efforts to
negotiate an amicable resolution of such dispute (provided that the use of
commercially reasonable efforts shall not be deemed to require the Parties to
agree to any resolution). If the Parties have not resolved such dispute in
writing within 45 days of receipt of such written notice by the other Party,
Parent and the Investment Manager shall each select an arbitrator within 30 days
after the expiration of such 45 day period.  If either Parent or the Investment
Manager fails to appoint its arbitrator within such 30 day period, the other
shall also appoint such Party’s arbitrator.

 

(c)  The panel shall make its decision in the context of the custom and usage of
the insurance and reinsurance industry.  They shall interpret this Agreement as
an honorable engagement, and shall settle any dispute under this Agreement
according to an equitable, rather than strictly legal, interpretation of its
terms with a view to effecting the general purpose of this Agreement.  The panel
is relieved of all judicial formality and may abstain from following the strict
rules of law.  The panel shall have the power to fix all procedural rules for
the arbitration, including the discretionary power to make orders regarding any
matters which it may consider proper under the circumstances of the case
relating to pleadings, discovery, inspection of documents and examination of
witnesses.  The panel shall have the power to receive and act upon such
evidence, whether oral or written, as it in its sole discretion shall deem
relevant to the dispute.

 

22

--------------------------------------------------------------------------------


 

(d)  The panel shall render a decision in writing within 60 days after the
matter is finally submitted to it unless the Parties agree to an extension.  Any
decision by a majority of the panel members shall be final and binding on the
Parties.  If either Party fails to comply with the panel’s decision, the other
may apply for its enforcement to a court of competent jurisdiction.

 

(e)  Unless ordered differently by the panel, each Party shall bear the expenses
of its own arbitrator, and shall jointly and equally bear with the other Party
the expenses of the third arbitrator.  In the event two or more arbitrators are
chosen by one Party, the fees of all three arbitrators shall be equally divided
between the Parties.  The remaining costs of the arbitration proceeding shall be
allocated by the panel as part of its award.

 

SECTION 10.10.  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of Bermuda applicable to contracts and
made and performed entirely within Bermuda.

 

SECTION 10.11.  WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 10.11.

 

SECTION 10.12.  Notices.  All notices, requests and other communications to
either Party hereunder shall be in writing and shall be deemed given if
delivered personally, facsimiled (which is confirmed) or sent by overnight
courier (providing proof of delivery) to the Parties at the following addresses:

 

If to Parent, to:

 

Address:

 

Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda.

Facsimile:

 

(441) 296-5551

 

23

--------------------------------------------------------------------------------


 

If to the Investment Manager, to:

 

 

 

Address:

 

Canon’s Court, 22 Victoria Street, Hamilton HM 12, Bermuda.

Facsimile:

 

(441) 296-5551

 

or such other address or facsimile number as such Party may hereafter specify by
like notice to the other Party hereto.  All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a business day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

 

SECTION 10.13.  Severability.  If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect.  Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the Parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the Parties as closely as possible to the
fullest extent permitted by applicable law in an acceptable manner to the end
that the terms of this Agreement are fulfilled to the extent possible.

 

SECTION 10.14.  No Waiver/Cumulative Remedies.  Any waiver of a breach of any of
the terms of this Agreement or of any default under this Agreement shall not be
deemed a waiver of any subsequent breach or default and shall in no way affect
the other terms of this Agreement.  No failure on the part of a Party to
exercise, and no delay on its part in exercising, any right or remedy under this
Agreement shall operate as a waiver of that right or remedy, nor shall any
single or partial exercise of any right or remedy preclude any other or further
exercise of that right or remedy or the exercise of any other right or remedy. 
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights or remedies provided by law.

 

SECTION 10.15.  Relationship of Parties.  The Investment Manager shall perform
its duties hereunder as an independent contractor.  Nothing in this Agreement
shall be construed to create the relationship of employer or employee,
partnership or any type of joint venture relationship, between Parent, on the
one hand, and the Investment Manager, on the other hand.

 

SECTION 10.16.  Interpretation.  (a)  When a reference is made in this Agreement
to an Article, Section, Exhibit or Schedule, such reference shall be to an
Article of, a Section of, or an Exhibit or Schedule to, this Agreement unless
otherwise indicated.  The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in

 

24

--------------------------------------------------------------------------------


 

this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The words “date hereof” when used in
this Agreement shall refer to the date of this Agreement.  The terms “or”, “any”
and “either” are not exclusive.  The word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends, and such phrase
shall not mean simply “if”.  The word “will” shall be construed to have the same
meaning and effect as the word “shall”.  The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term.  Any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
Unless otherwise specifically indicated, all references to “dollars” or “$”
shall refer to the lawful money of the United States.  References to a Person
are also to its permitted assigns and successors.

 

(b)  The Parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the Parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring either Party hereto by virtue of the authorship of any provision
of this Agreement.

 

[signature page follows]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been entered into by the duly authorized
representatives of the Parties on the day and year first above written.

 

 

 

BLUE CAPITAL REINSURANCE HOLDINGS LTD.,

 

 

 

 

 

by

 

 

/s/ Michael S. Paquette

 

 

Name:  Michael S. Paquette

 

 

Title:    Interim Chief Financial Officer

 

 

 

BLUE CAPITAL MANAGEMENT LTD.,

 

 

 

 

 

by

 

 

/s/ William Pollett

 

 

Name:  William Pollett

 

 

Title:    Chief Executive Officer and President

 

[Signature Page to the Investment Management Agreement]

 

--------------------------------------------------------------------------------